Exhibit 10.3
 
EXCLUSIVE TECHNOLOGY CONSULTING AGREEMENT
 
This EXCLUSIVE TECHNOLOGY CONSULTING AGREEMENT (“Agreement”) is entered into as
of September 30, 2010 (the “Effective Date”), by and between the following (each
a “Party” and together the “Parties”):
 
 
(i)
Zi Bo Costar Information Consulting Co., Ltd., a wholly foreign-owned enterprise
existing under the laws of the People’s Republic of China (“WFOE”), with its
registered office at [ ], People’s Republic of China; and

 
 
(ii)
Zi Bo Jia Zhou Chemicals Co., Ltd. (淄博嘉周化工有限公司), a limited liability company
existing under the laws of the Peoples’ Republic of China (“Jia Zhou”) , with
its registered office at 1, Electric Power Road, Zhou Cun District, Zi Bo,
People’s Republic of China.

 
Capitalized terms not otherwise defined have the meanings assigned to them in
Appendix A to this Agreement, which is incorporated and made a part hereof by
reference.
 
RECITALS
 
This Agreement is entered into with reference to the following facts:
 
A.           WFOE is a wholly-foreign owned enterprise duly incorporated and
existing under the laws of the Peoples’ Republic of China (“PRC” or “China”),
owned 100% by Gold Champ Consultants Limited, a company existing under the laws
of Hong Kong SPA. WFOE has technology, experience and capability relevant to the
production of chemical products and related activities, and technical staff
experienced in operation of chemical factories and related services.
 
B.           Jia Zhou is a PRC limited liability company owned by Lu Feng (卢锋),
Lu Ling Liang（卢令良）, Zhang Meng(张盟), and [HKCo] (each a “Shareholder” and
together, the “Shareholders”). Jia Zhou holds licenses necessary for the
production of phthalic anhydride and maleic anhydride. The business in which Jia
Zhou is now and may in the future become involved is referred to as the
“Business.”
 
NOW, THEREFORE, in consideration for the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the Parties, and through friendly
consultation, under the principle of equality and mutual benefits, in accordance
with the relevant laws and regulations of the People's Republic of China, the
Parties agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
1.  
Exclusive Technology Consulting and Other Services.

 
(a) During the Term of this Agreement, WFOE agrees to act as the exclusive
technology consulting and related services provider to Jia Zhou, and Jia Zhou
engages WFOE for that purpose. The scope of the services to be provided by WFOE
to Jia Zhou under this Agreement (the “Services”) is set out in Appendix B.
 
(b) Jia Zhou agrees to accept the Services provided by WFOE in exchange for the
payment of the Fee in accordance with Section 2, and agrees it will not accept
the same or similar services from any other Person, during the Term of this
Agreement.
 
2.  
Fee for Services.

 
(a) In consideration for the Services to be provided to Jia Zhou by WFOE, Jia
Zhou agrees to pay to WFOE a fee (the “Fee”) calculated at the amount equivalent
to fifty percent (50%) of the Net Profit of Jia Zhou during the Term of this
Agreement without giving effect to the payment under the other Business
Cooperation Agreement.
 
(b) By that certain Equity Pledge Agreement between and among WFOE, the
Shareholders and the Jia Zhou dated as of September 30, 2010, the equity holders
of Jia Zhou have pledged the equity interests held by them in Jia Zhou to secure
Jia Zhou’s payment of the Fee in accordance with this Agreement.
 
3.  
Ownership of Intellectual Property.   All Intellectual Property created by WFOE
in the course of providing the Services, will be the sole property of WFOE and
Jia Zhou will have no right to any ownership or use of such Intellectual
Property except under separate written agreement with WFOE.

 
4.  
Representations and Warranties of Jia Zhou.  Jia Zhou hereby makes the following
representations and warranties for the benefit of WFOE:

 
(a) Corporate Existence and Power.  Jia Zhou is a limited liability company duly
organized and validly existing under the laws of the PRC, and has all corporate
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and as currently contemplated
to be conducted and as currently contemplated to be conducted.  Jia Zhou has
never approved, or commenced any proceeding or made any election contemplating,
the dissolution or liquidation of Jia Zhou or the winding up or cessation of the
business or affairs of Jia Zhou.
 
(b) Authorization; No Consent.   Jia Zhou  has taken all necessary corporate
actions to authorize its execution, delivery and performance of this Agreement
and all related documents and has the corporate power and authorization to
execute, deliver and perform this Agreement and the other related
documents;  has the absolute and unrestricted right, power, authority, and
capacity to execute and deliver this Agreement and the other related documents
and to perform their obligations under this Agreement and the other related
documents;  is not required to give any notice to or obtain any Consent from any
Person in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the exclusive cooperation arrangement
contemplated under this Agreement except for any notices that have been duly
given or consents that have been duly obtained; and  holds all the governmental
authorizations necessary to permit Jia Zhou to lawfully conduct and operate its
business in the manner it currently conducts and operates such business and to
permit Jia Zhou to own and use its assets in the manner in which it currently
owns and uses such assets. To the best knowledge of Jia Zhou, there is no basis
for any governmental authority to withdraw, cancel or cease in any manner any of
such governmental authorizations.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) No Conflicts. The execution and perform of this Agreement by Jia Zhou will
not contravene, conflict with, or result in violation of  any provision of the
organizational documents of Jia Zhou;  resolution adopted by the board of
directors or the shareholders of Jia Zhou; and  any laws and regulations to
which Jia Zhou or the exclusive cooperation arrangement contemplated in this
Agreement is subject.
 
5.  
Representations and Warranties of WFOE.  WFOE hereby makes the following
representations and warranties for the benefit of Jia Zhou and the Shareholders:

 
(a) Corporate Existence and Power.  WFOE  is a foreign invested company duly
organized and validly existing under the laws of the PRC, and has all corporate
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and as currently contemplated
to be conducted and as currently contemplated to be conducted; and  has not ever
approved, or commenced any proceeding or made any election contemplating, the
dissolution or liquidation of WFOE or the winding up or cessation of the
business or affairs of WFOE.
 
(b) Authorization; No Consent.   WFOE  has taken all necessary corporate actions
to authorize its execution, delivery and performance of this Agreement and all
related documents and has the corporate power and authorization to execute,
deliver and perform this Agreement and the other related documents;  has the
absolute and unrestricted right, power, authority, and capacity to execute and
deliver this Agreement and the other related documents and to perform its
obligations under this Agreement and the other related documents;  is not
required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the exclusive cooperation arrangement contemplated
under this Agreement except for any notices that have been duly given or
consents that have been duly obtained; and   has all the governmental
authorizations necessary to permit WFOE to lawfully conduct and operate its
business in the manner it currently conducts and operates such business and to
permit WFOE to own and use its assets in the manner in which it currently owns
and uses such assets. To the best knowledge of WFOE, there is no basis for any
governmental authority to withdraw, cancel or cease in any manner any of such
governmental authorizations.
 
(c) No Conflicts.   The execution and perform of this Agreement by WFOE will not
contravene, conflict with, or result in violation of  any provision of the
organizational documents of WFOE;  any resolution adopted by the board of
directors or the shareholders of WFOE; and  any laws and regulations to which
WFOE or the exclusive cooperation arrangement contemplated in this Agreement is
subject to.
 
6.  
Liability for Breach; Indemnification and Hold Harmless.  Each of the Parties
will be liable to each of the other Parties for any damage or loss caused by
such Party’s breach of this Agreement. Jia Zhou will indemnify and hold harmless
WFOE from and against any claims, losses or damages unless caused by a breach by
WFOE of its obligations under this Agreement or by the willful, reckless or
illegal conduct of WFOE. WFOE will indemnify and hold harmless Jia Zhou and the
Shareholders from and against any claims, losses or damages caused by any breach
by WFOE of its obligations under this Agreement or by the willful, reckless or
illegal conduct of WFOE.

 
 
 
3

--------------------------------------------------------------------------------

 
 
7.  
Dispute Resolution.

 
(a) Friendly Consultations.   Any and all disputes, controversies or claims
arising out of or relating to the interpretation or implementation of this
Agreement, or the breach hereof or relationships created hereby, will be settled
through friendly consultations.
 
(b) Arbitration.   If any such dispute is not resolved through friendly
consultations within sixty (60) days from the date a Party gives the other
Parties written notice of a dispute, then it will be resolved exclusively by
arbitration under the auspices of and in accordance with the Arbitration Rules
of China International Economic and Trade Arbitration Commission (“CIETAC”) and
will be submitted to CIETAC Shanghai Branch. Any arbitration will be heard
before three (3) arbitrators, one (1) of whom will be appointed by WFOE, one (1)
of whom will be appointed by TPS Jia Zhou and the Shareholders acting together,
and the remaining one (1) arbitrator (chairman of the arbitration tribunal) will
be appointed by the Director of CIETAC.  Any arbitration will be conducted in
both the English and Chinese languages.  The arbitration award will be final and
binding on both Parties and will not be subject to any appeal, and the Parties
agree to be bound thereby and to act accordingly.
 
(c) Continuation of Agreement.   It is not necessary for any Party to declare a
breach of this Agreement in order to proceed with the dispute resolution process
set out in this Section 7. Unless and until this Agreement is terminated
pursuant to Section 8, this Agreement will continue in effect during the
pendency of any discussions or arbitration under this Section 7.
 
8.  
Term. This Agreement is effective as of the date first set forth above, and will
continue in effect until terminated by one of the following means. The period
during which this Agreement is effective is referred to as the “Term.”

 
(a) Mutual Consent.   This Agreement may be terminated at any time by the mutual
consent of the Parties, evidenced by an agreement in writing signed by all
Parties.
 
(b) Breach or Insolvency.   Either of Jia Zhou or WFOE may terminate this
Agreement immediately (a) upon the material breach by the other of its
obligations hereunder and the failure of such Party to cure such breach within
thirty (30) working days after written notice from the non-breaching Party; or
(b) upon the filing of a voluntary or involuntary petition in bankruptcy by the
other or of which the other is the subject, or the insolvency of the other, or
the commencement of any proceedings placing the other in receivership, or of any
assignment by the other for the benefit of creditors.
 
(c)  Termination by WFOE.   This Agreement may be terminated at any time by WFOE
upon ninety (90) calendar days’ written notice delivered to all other Parties.
 
(d) Survival.   The provisions of Section 6 (Indemnification; Hold Harmless);
Section 7 (Dispute Resolution),  and Section 9 (Miscellaneous) will survive any
termination of this Agreement. Any amounts owing from any Party to any other
Party on the effective date of any termination under the terms of this Agreement
will continue to be due and owing despite such termination.
 
 
4

--------------------------------------------------------------------------------

 
 
9.  
Miscellaneous.

 
(a) Headings and Gender.   The headings of Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.
 
(b) Usage.  The words “include” and “including” will be read to include “without
limitation.”
 
(c) Severability.   Whenever possible each provision and term of this Agreement
will be interpreted in a manner to be effective and valid but if any provision
or term of this Agreement is held to be prohibited by or invalid, then such
provision or term will be ineffective only to the extent of such prohibition or
invalidity, without invalidating or affecting in any manner whatsoever the
remainder of such provision or term or the remaining provisions or terms of this
Agreement. If any of the covenants set forth in this Agreement are held to be
unreasonable, arbitrary, or against public policy, such covenants will be
considered divisible with respect to scope, time and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding and
enforceable against the Shareholders.
 
(d) Waiver.   No failure or delay by any Party to exercise any right, power or
remedy under this Agreement will operate as a waiver of any such right, power or
remedy.
 
(e) Integration. This Agreement and the other Business Cooperation Agreements
supersede any and all prior discussions and agreements (written or oral) between
the Parties with respect to the exclusive cooperation arrangement and other
matters contained herein.
 
(f) Assignments, Successors, and No Third-Party Rights.   No Party may assign
any of its rights under this Agreement without the prior consent of the other
Parties, which will not be unreasonably withheld. Subject to the preceding
sentence. This Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the Parties.
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the Parties to this Agreement any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement. This Agreement and all of its provisions and conditions are for
the sole and exclusive benefit of the Parties to this Agreement and their
successors and assigns.
 
(g) Notices.   All notices, requests, demands, claims, and other communications
under this Agreement will be in writing. Any Party may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at the address set forth on the signature page of this Agreement by
any means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication will be deemed to have been duly
given unless and until it actually is received by the intended recipient.
Refusal by a Party to accept notice that is validly given under this Agreement
will be deemed to have been received by such Party upon receipt. Any Party may
change the address to which notices, requests, demands, claims, and other
communications under this Agreement are to be delivered by giving the other
Parties notice in the manner herein set forth. Any notice, request, demand,
claim, or other communication under this Agreement will be addressed to the
intended recipient as set forth on the signature page hereto.
 
 
5

--------------------------------------------------------------------------------

 
 
(h) Further Assurances. Each of the Parties will use its best efforts to take
all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement.
 
(i) Governing Law. This Agreement will be construed, and the rights and
obligations under this Agreement determined, in accordance with the laws of the
PRC, without regard to the principles of conflict of laws thereunder.
 
(j) Amendment. This Agreement may not be amended, altered or modified except by
a subsequent written document signed by all Parties.
 
(k) Counterparts. This Agreement may be executed in any number of counterparts.
When each Party has signed and delivered to all other Parties at least one such
counterpart, each of the counterparts will constitute one and the same
instrument.  This Agreement is made in both Chinese and English and in case of
any conflicts between these two versions, the English version shall prevail.
 
 
[Signature Page Follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have execute this Exclusive Technology
Consulting Agreement as of the date first above written.
 
Jia Zhou:
 
Zi Bo Jia Chemicals Co. Ltd.
   
WFOE:
 
Zi Bo Costar Information Consulting Co.,
                              By: 
/s/ Lu Feng
    By:
/s/ Ma Danni
   
Lu Feng
     
Ma Danni
   
Legal Representative
     
Legal Representative
               
Address:
 
1, Electric Power Road, Zhou Cun District, Zi Bo, People's Republic of China
   
Address:
 
1, Electric Power Road, Zhou Cun District, Zi Bo, People's Republic of China
 

 
 
7

--------------------------------------------------------------------------------

 
 
 
APPENDIX A
 
Definitions
 
For purposes of this Exclusive Technology Consulting Agreement between Zi Bo
Costar Information Consulting Co., Ltd. and Zi Bo Chemicals Co., Ltd.
(淄博嘉周化工有限公司) dated as of September 30, 2010, to which this is Appendix A, the
following terms have the meanings set forth below:
 
“Business” is defined in the Recitals.
 
“Business Cooperation Agreements” means the following agreements between the
Parties and/or their affiliates:  the Exclusive Management Consulting Services
Agreement between and among Zi Bo Costar Information Consulting Co., Ltd., Zi Bo
Jia Zhou Chemicals Co., Ltd. (淄博嘉周化工有限公司), Lu Feng(卢锋), Lu Ling Liang(卢令良),
Zhang Meng(张盟) and YLL Investment Group Limited dated as of September 30,
2010  Exclusive Technology Consulting Agreement between and among Zi Bo Costar
Information Consulting Co., Ltd. and Zi Bo Jia Zhou Chemicals Co., Ltd.
(淄博嘉周化工有限公司), dated as of September 30, 2010  the Purchase Option Agreement
between and among Zi Bo Costar Information Consulting Co., Ltd., Zi Bo Jia Zhou
Chemicals Co., Ltd. (淄博嘉周化工有限公司), Lu Feng(卢锋), Lu Ling Liang(卢令良), Zhang
Meng(张盟) and YLL Investment Group Limited dated as of September 30, 2010;
and  the Equity Pledge Agreement between and among Zi Bo Costar Information
Consulting Co., Ltd., Zi Bo Jia Zhou Chemicals Co., Ltd. (淄博嘉周化工有限公司), Lu
Feng(卢锋), Lu Ling Liang(卢令良), Zhang Meng(张盟) and YLL Investment Group
Limited  dated as of September 30, 2010.
 
 “Consent” means any approval, consent, ratification, permission, waiver or
authorization, including any of the foregoing issued or granted by any
Governmental Authority.
 
“Intellectual Property” means any patent, patent application, trademark (whether
registered or unregistered and whether or not relating to a published work),
trademark application, trade name, fictitious business name, service mark
(whether registered or unregistered), service mark application, copyright
(whether registered or unregistered), copyright application, maskwork, maskwork
application, trade secret, know-how, franchise, system, computer software,
invention, design, blueprint, proprietary product, technology, proprietary
right, and improvement on or to any of the foregoing, or any other intellectual
property right or intangible asset.
 
“Net Profit” means the net profit of Jia Zhou under generally accepted
accounting principles in the United States.
 
“Person” means an individual, a corporation, a partnership, an association, a
trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
“Term” is defined in Section 8.
 
 
8

--------------------------------------------------------------------------------

 
 
APPENDIX B
 
Technology Consulting Services
 
For purposes of this Exclusive Technology Consulting Agreement between Zi Bo
Costar Information Consulting Co., Ltd.（淄博科先达信息咨询有限公司） and Zi Bo Chemicals Co.,
Ltd. (淄博嘉周化工有限公司) dated as of [  ], 2010, to which this is Appendix B,
“Services” means services necessary or appropriate to accomplish the following:
 
(a) Maintain the facilities and equipments used in connection with the Business;
 
(b)  Develop and update application software required in the Business for the
Company;
 
(c) Technical support for operation of the Business;
 
(d) Training of technical and other personnel of Jia Zhou;
 
(e) Other personnel support requirements; and
 
(f)  The development, support, maintenance and execution of any other tasks
agreed by the Parties.
 
 
9